Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
La opinión mayoritaria que hoy emite el Tribunal en el presente caso parece aclarar y resolver la controversia plan-*76teada, pero no lo logra; parece hacer verdadera justicia, pero no consigue alcanzar la ansiada meta; parece cumplir con la función que nos encomienda e impone nuestra Constitu-ción, pero desafortunadamente no lo hace. ¿Palabras fuertes? Definitivamente sí. ¿Merecidas? Igualmente cre-emos que sí. Veamos por qué.
Es correcto que el Tribunal revoca las sentencias recu-rridas. Ello, sin embargo, no debe causar sorpresa alguna. Como veremos, ante los graves y elementales errores de de-recho cometidos por el tribunal de instancia, realmente no existía otra alternativa.
No hay duda que, de primera intención, impresiona un tanto el propósito que, según expresado en la opinión mayo-ritaria, mueve o anima al Tribunal a devolver el caso al foro de instancia, esto es, brindarle a las partes la oportunidad de presentar toda su prueba ante dicho foro. Convenientemente se omite decir y discutir, sin embargo, el hecho de que dicho trámite resulta totalmente innecesario en el presente caso por cuanto el Tribunal, en estos momentos, tiene ante sí prueba suficiente y confiable que sin lugar a dudas demues-tra que resulta judicialmente imposible determinar quién es el ganador en la contienda electoral por la Alcaldía de San Juan, por lo que devolver el caso al foro de instancia es algo completamente superfluo que meramente retarda el remedio judicial inevitable: la celebración de una nueva elección en San Juan, ya sea ésta general o parcial.
La decepción y el desencanto con la opinión mayoritaria llega a su grado máximo posible cuando nos percatamos del hecho de que —al devolver el caso al foro de instancia e imponerle unas condiciones al recurrente Granados Na-vedo con las cuales ni él ni persona alguna puede cumplir— el Tribunal hace virtualmente imposible que se le haga justi-cia a aquél que, asistido de la razón, acudió a nuestras puertas a reclamarla con la ilusión de que la misma le sería *77concedida. En fin, aun cuando la opinión mayoritaria emi-tida parece hacer justicia, loxierto es que la niega.
Concurrimos con el Tribunal en que procede, sin lugar a dudas, la revocación de las sentencias(1) que en el presente caso dictara el Tribunal Superior de Puerto Rico, Sala de San Juan.(2) Ahora bien, aplicando normas jurisprudenciales de reciente confección en nuestra jurisdicción en materia de derecho electoral, en busca de esa tranquilidad de espíritu que anhelamos tener cuando ya no ocupemos el delicado e importante cargo que humildemente hoy desempeñamos y, sobre todo, conscientes del impacto nocivo y perjudicial que sobre este pueblo, de firme tradición democrática, tendrá la decisión que hoy se emite, nos vemos obligados a disentir del remedio judicial que una mayoría de los integrantes del Tribunal dispone.
Dicho remedio no sólo es erróneo e improcedente(3) —dadas las circunstancias particulares presentes en el caso— sino que el mismo resulta ser injusto, confuso e im-permisiblemente restrictivo.
I-I
Como es de todos conocido, luego de celebrarse las elec-ciones generales en Puerto Rico el 8 de noviembre de 1988 la Comisión Estatal de Elecciones, en cumplimiento de las dis-posiciones del Art. 6.007 de la vigente Ley Electoral de Puerto Rico,(4) informó que en relación con la contienda por la Alcaldía de San Juan los resultados preliminares de dichos *78comicios demostraban que el candidato José Granados Na-vedo del Partido Nuevo Progresista aventajaba al candidato del Partido Popular Democrático, Ledo. Héctor Luis Acevedo Pérez, por aproximadamente trescientos (300) votos. El licenciado Acevedo Pérez, al amparo de las disposiciones del Art. 6.011 de la Ley Electoral de Puerto Rico,(5) solicitó de la Comisión Estatal de Elecciones que realizara un recuento de los votos emitidos en los cinco (5) precintos electorales de San Juan. Realizado el mismo, y no existiendo unanimidad entre los Comisionados Electorales de los tres (3) partidos políticos en cuanto a quién había prevalecido, el 7 de diciem-bre de 1988, a solicitud del Comisionado Electoral del Par-tido Popular Democrático, el Presidente de la Comisión Es-tatal de Elecciones procedió a certificar como alcalde electo de San Juan al licenciado Acevedo Pérez. El señor Granados Navedo radicó en tiempo ante el Tribunal Superior de Puerto Rico, Sala de San Juan, una demanda mediante la cual impugnó la antes mencionada certificación, ello con-forme dispone el Art. 6.014 de la vigente Ley Electoral de Puerto Rico.(6)
Como expresáramos anteriormente, en el presente caso el tribunal de instancia emitió tres (3) sentencias. Mediante la primera de ellas —aplicando la llamada “regla de la unani-midad’(7) y resolviendo, en adición, que el recurrente José Granados Navedo no podía reclamar los derechos de los elec-tores que por él habían votado, esto es, que no tenía capaci-dad jurídica (standing) para ello— el 9 de enero de 1989 di*79cho foro denegó la solicitud de Granados Navedo de que se anularan dos mil quinientos cincuenta y siete (2,557) votos, emitidos en catorce (14) colegios de diferentes precintos, que Granados alegaba estaban “contaminados” por haberse en-tremezclado votos emitidos por electores que aparecían en las listas de votación con papeletas de electores “añadidos a mano” sin que se hubiera determinado que estos últimos eran electores cualificados. En adición, rehusó dilucidar las alegaciones de Granados Navedo respecto a un sinnúmero de votos, no adjudicados, emitidos por los llamados electores “añadidos a mano”, autorizados los mismos a votar por la decisión que emitiéramos en P.N.P. y P.I.P v. Rodríguez Estrada, 122 D.P.R. 490 (1988).
El 17 de enero de 1989 el foro de instancia emitió una resolución y una segunda sentencia. Mediante la resolución denegó una petición de Granados Navedo para que se adjudi-caran doscientos siete (207) votos emitidos en seis (6) cole-gios exclusivamente por electores “añadidos a mano”, al-gunos de los cuales eran electores cualificados y otros no, que no habían sido adjudicados en virtud de una decisión a esos efectos emitida por el Presidente de la Comisión Esta-tal de Elecciones y que, debido a ello, las partes denomina-ron “votos arrestados”. La razón para así decidir del foro de instancia fue que la petición referente a las “papeletas arres-tadas” no había sido objeto de alegación específica en la de-manda de impugnación radicada. El foro de instancia, me-diante la sentencia que dictara en la fecha antes mencionada, se negó a adjudicar a favor de Granados Navedo unas pape-letas en las cuales, alegadamente debido a instrucciones erróneas o confusas de los funcionarios de ciertos colegios de votación, los electores habían estampado sus iniciales. Ra-zonó que en relación a dicho asunto era de aplicación la doc-trina de “cosa juzgada”, en virtud de la decisión emitida en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1 (1988).
*80El 2 de febrero de 1989, el tribunal de instancia dictó su tercera y última sentencia. En la misma, luego de ratificar todos sus anteriores dictámenes, desestimó la solicitud de Granados Navedo de que se anularan unas quince (15) pape-letas de “doble marca”(8) —las cuales el Presidente de la Co-misión Estatal de Elecciones había adjudicado a favor del recurrido Acevedo Pérez- — • por el fundamento de que dicho asunto era inconsecuente al no variar el resultado de la elec-ción.
Inconforme, naturalmente, con las sentencias emitidas por el tribunal de instancia, Granados Navedo recurrió en tiempo ante este Tribunal en revisión de las mismas. Expe-dimos los tres (3) autos de revisión radicados y consolidamos los mismos.
I — I h-l
Es obvio que las referidas sentencias no pueden prevale-cer. Resulta innecesario extenderse mucho sobre ello. Ve-amos.
Sostener, como correcto, el razonamiento del tribunal de instancia de que el candidato a un puesto electivo que im-pugne el resultado de una elección no puede, bajo ninguna circunstancia, cuestionar las decisiones que en forma uná-nime se hayan tomado a todos los niveles de la Comisión Es-tatal de Elecciones es concederle la característica de “final y firme” a esas determinaciones administrativas, convir-tiendo en un ejercicio de futilidad el procedimiento de im-pugnación judicial a que tiene derecho un candidato derro-tado. No hay duda de que dicha regla —como expresáramos en P.S.P v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980)— tiene su uso, justificación y obligatoriedad en el pro-*81ceso de determinar los ganadores de unos comicios electo-rales. Ahora bien, las determinaciones que en forma uná-nime se toman por los representantes de los distintos par-tidos políticos en un escrutinio resultan obligatorias, a lo sumo, en tanto y en cuanto las mismas no contravengan la Constitución, las leyes o los reglamentos aplicables. P.S.P. v. Com. Estatal de Elecciones, ante, pág. 412.
Respecto a la capacidad jurídica (standing) del recu-rrente Granados Navedo para reclamar los derechos de los electores que votaron por él, realmente resulta difícil de en-tender y aceptar el razonamiento del foro de instancia que lo llevó a decidir en la negativa. Llana y sencillamente el candi-dato derrotado que impugna una elección tiene que tener ese derecho, porque de lo contrario, resultaría inoperante e ilu-sorio el derecho, o la ca%isa de acción, de impugnar la elec-ción que le concede el citado Art. 6.014 de la vigente Ley Electoral de Puerto Rico. Una de las formas que dicho candi-dato tiene de probar que fue él quien prevaleció en la elec-ción celebrada es precisamente demostrando que la Comi-sión Estatal de Elecciones erró al negarse a adjudicar votos emitidos por electores que lo favorecieron a él. Para así po-der demostrarlo, ese candidato tiene, o hay que concederle, capacidad jurídica para reclamar el derecho al voto de esos electores.
La negativa del tribunal de instancia de dilucidar la co-rrección de la decisión emitida por el Presidente de la Comi-sión Estatal de Elecciones —negándose a adjudicar los lla-mados “votos arrestados”— por el fundamento de que como ello no había sido objeto de alegación en la demanda de im-pugnación, la solicitud de enmienda a esos efectos resultaba tardía e improcedente, tampoco puede prevalecer. Para lle-gar a dicha conclusión sólo resulta necesario una simple lec-tura de las alegaciones contenidas en la referida demanda. De la misma incuestionablemente surge que el “asunto de las papeletas arrestadas” efectivamente fue objeto de alega-*82ción específica. Realmente no había necesidad de solicitar la enmienda de la demanda a esos efectos, como equivocada-mente intentó hacer la representación legal del recurrente Granados Navedo a nivel de instancia.
Erró igualmente el tribunal de instancia al negarse a resolver el planteamiento de las papeletas con iniciales de los electores, fundada su negativa en que era de aplicación la doctrina de “cosa juzgada” en virtud de nuestra decisión en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., ante. Baste decir que en el supuesto de que la misma técnicamente fuera apli-cable al presente caso —lo cual es dudoso— debió recordar, y aplicar, la abundante jurisprudencia que sostiene el elemental principio de que dicha doctrina no resulta proce-dente en casos en que existe un alto interés público de que se diluciden los derechos.de las partes y cuando se frustrarían los fines de la justicia de aplicarse la misma. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978).
r-H I — I ) — I
Lo erróneo de las sentencias emitidas por el foro de ins-tancia nunca ha estado en controversia. De hecho, ninguno de los integrantes de este Tribunal ha tenido duda alguna sobre ello. Desde un principio todos estábamos convencidos que no existía otra alternativa que revocar dichas senten-' cias.
La controversia ha sido otra: ¿qué hacer al revocar!. ¿Se debe ordenar una nueva elección general! ¿Conviene más la celebración de una elección parcial en los colegios de vota-ción afectados por la llamada “contaminación” de las pape-letas? ¿Resulta procedente, por el contrario, devolver el caso al foro de instancia para que éste reciba prueba adicional a la que ya consta en autos y, entonces, resuelva si puede de-terminar el ganador o si lo procedente es ordenar una nueva elección?
*83Las primeras dos (2) alternativas conllevan no sólo la aceptación por parte de este Tribunal de la inhabilidad o im-posibilidad de la Rama Judicial para resolver cuál de los can-didatos obtuvo el mayor número de votos en la contienda por la Alcaldía de San Juan, sino que dichas alternativas requie-ren la descertificación del licenciado Acevedo Pérez como Al-calde y el nombramiento de un alcalde interino hasta que se certifique, y tome posesión del cargo, el ganador de la nueva elección. Somos conscientes de que lo anterior resulta ser un tanto difícil de aceptar para algunos de los integrantes del Tribunal, entre otras razones, por el fundamento de que dicho remedio es uno drástico y el mismo conlleva una admi-sión de “incapacidad” judicial.
La tercera de las alternativas, por el contrario, promueve el “agotamiento” al máximo de los recursos existentes en busca de una “solución judicial” y, en adición, permite que el licenciado Acevedo Pérez continúe por un considerable perí-odo de tiempo ostentando el cargo de, y actuando como, Al-calde de San Juan con los beneficios políticos obvios que ello representa mientras se dilucidan ante el Tribunal Superior, Sala de San Juan, los procedimientos correspondientes. A dicho período de tiempo hay que añadirle, naturalmente, el tiempo que tomarán los subsiguientes procedimientos apela-tivos ante este Tribunal.
Por otro lado, no puede olvidarse el hecho de que, luego de terminados los procedimientos a nivel estatal, comenza-rán los mismos a nivel federal, el cual foro tiene jurisdicción sobre la materia por estar envuelta la posible violación de derechos bajo la Constitución de los Estados Unidos. Allí y ante un tribunal de instancia, como lo es la Corte de Distrito Federal para el Distrito de Puerto Rico, las partes tendrán que volver a presentar prueba testifical y documental, luego de lo cual recaerá sentencia. La misma, sea cual fuere, segu-ramente será revisada ante la Corte de Apelaciones de los Estados Unidos para el Primer Circuito. Ello significa que *84en el presente caso probablemente contaremos con dos (2) decisiones —posiblemente incompatibles entre sí— emitidas por dos (2) tribunales apelativos, esto es, la del Primer Cir-cuito y la de este Tribunal. No podemos dejar de mencionar, por último, que ambas decisiones son revisables ante el Tribunal Supremo de los Estados Unidos, cuya decisión pondría fin a la controversia.
La decisión mayoritaria que hoy emite el Tribunal pro-mueve —errónea e innecesariamente, como explicaremos más adelante en detalle— que persista por un período de tiempo indefinido y considerable el estado de desasosiego e incertidumbre que existe entre nuestra ciudadanía respecto a quién en realidad resultó electo alcalde por los electores de la Ciudad Capital de Puerto Rico. Debe quedar meridiana-mente claro, sin embargo, que no objetamos el remedio judicial —de devolver el caso al tribunal de instancia— que pro-vee en el día de hoy la Mayoría meramente a base, o por razón, del extenso período de tiempo que tomará resolver esta controversia. Si consideráramos que de este modo se le hace mejor justicia a nuestro pueblo, no lo objetaríamos. Después de todo, el factor tiempo, de ordinario, no debe ser determinante cuando de hacer justicia se trata.

Lo objetamos por cuanto somos del criterio que el reme-dio judicial provisto es erróneo. Ello por tres (3) funda-mentos principales:

En primer lugar, no se trata del mero pasar del tiempo. De lo que realmente se trata es que durante ese considerable e indefinido período de tiempo que transcurrirá antes de que finalmente se pueda hacer una determinación judicial —asu-miendo que ello sea factible— sobre quién es el candidato ganador, la ciudad de San Juan, y sus residentes, estarán sufriendo graves y evidentes perjuicios.
En segundo lugar, dicho curso decisorio resulta ser equi-vocado por razón de que el Tribunal cuenta en estos mo-mentos con los elementos de juicio suficientes para resolver
*85que es jurídicamente imposible determinar el ganador y que, en consecuencia, resulta inevitable la celebración de una nueva elección en San Juan.
Por último, objetamos vehementemente el remedio pro-visto por la Mayoría por razón de que el mismo va “acompa-ñado” de unas normas y directrices que son palpablemente confiscatorias, injustas y confusas, lo cual quebrantará la fe que este pueblo tiene en su sistema democrático de gobierno y en sus tribunales de justicia.
1 — I <1
Mantener al Ledo. Héctor Luis Acevedo Pérez como Al-calde de San Juan durante el término de tiempo que le tome a los tribunales, tanto estatales como federales, llevar a cabo los extensos procedimientos judiciales antes mencionados, representa —independientemente de las cualidades perso-nales, profesionales y administrativas que éste posea— un castigo inmerecido para los residentes de San Juan.
La posición actual del licenciado Acevedo Pérez se ase-meja a la de un “interinato” por tiempo indefinido y ex-tenso. Los integrantes de este Tribunal tenemos la obliga-ción de ser realistas. No podemos darnos el lujo de ence-rrarnos en el edificio sin ventanas en que diariamente labo-ramos y negarnos a mirar más allá de sus portones e ignorar las realidades del mundo que nos rodea y los efectos que tie-nen las decisiones que emitimos.
Tenemos que ser conscientes de, y tomar en considera-ción, las consecuencias nefastas que tendrá el “interinato” que decreta la opinión mayoritaria emitida. Mientras exista y subsista esa incertidumbre e interrogante sobre su “per-manencia” como Alcalde de San Juan, al licenciado Acevedo Pérez se le hará sumamente difícil, sino imposible, reclutar personal idóneo que le asista en la alcaldía; esto es, personas capacitadas que estén en disposición de abandonar sus ac-tuales encomiendas y venir al Municipio de San Juan a traba-*86jar, desconociendo si el que los reclutó, y del que depende su trabajo, permanecerá o no en su cargo.
Mientras dure ese “interinato”, el licenciado Acevedo Pé-rez tendrá que enfrentarse, desde una posición débil e ines-table, no sólo a una Asamblea Municipal, controlada por el partido político de oposición, sino que a los distintos repre-sentantes laborales de los trabajadores del referido munici-pio, conscientes tanto los Asambleístas Municipales como los líderes laborales que se enfrentan a un alcalde que no está seguro en su cargo y que por ello resulta especialmente vulnerable a sus demandas y requerimientos, sean éstos justos o no. Ello inevitablemente desembocará, entre otros, en con-troversias estériles e innecesarias entre la Asamblea Municipal y el licenciado Acevedo Pérez, cada cual tratando de de-mostrar ante sus correligionarios “quién manda en San Juan”, lo cual indefectiblemente les llevará a la radicación de innumerables demandas ante nuestros tribunales de instan-cia.(9) En adición a lo anteriormente expuesto, tendremos la situación de miles de empleados del Municipio de San Juan cuya eficiencia y actitud personal en el descargo de sus dis-tintas obligaciones inevitablemente se verá afectada por la inseguridad que causa el desconocimiento de quién en reali-dad será el Alcalde de San Juan. Todo lo anteriormente ex-presado no sólo tendrá el efecto de paralizar los trabajos ad-ministrativos a nivel de la Alcaldía de San Juan, de ocupar innecesariamente el tiempo del licenciado Acevedo Pérez y su cuerpo de ayúdantes, sino que tendrá la nefasta conse-cuencia de interrumpir y afectar los servicios esenciales que brinda dicho municipio.
¿Quién sufre las consecuencias de la situación antes des-crita? Ciertamente no los integrantes de este Tribunal. Los. *87que verdaderamente sufren el impacto directo de esta situa-ción lo son los residentes humildes de la Ciudad Capital de Puerto Rico quienes, al acudir a las distintas dependencias municipales en busca de ayuda médica y de otra índole, con toda probabilidad se enfrentarán a una fuerza laboral, des-moralizada y preocupada con su propio futuro, que ni tan siquiera contará con los materiales y equipos necesarios y básicos para descargar responsablemente sus obligaciones, consecuencia ello de la lucha fraticida entre el Alcalde y los Asambleístas Municipales de San Juan.
El remedio judicial de devolver el caso al foro de instan-cia provisto por el Tribunal en la opinión mayoritaria que hoy emite, ¿conlleva meramente el “pasar del tiempo” antes de que finalmente sepamos el ganador en San Juan o, por el contrario, significa el mismo graves perjuicios para los re-sidentes de San Juan? La contestación parece ser obvia.
V
Si a esa grave situación de descalabro administrativo, la-boral y de servicios en San Juan que promueve el remedio judicial que hoy dispone el Tribunal le añadimos el hecho incuestionable de que dicho curso decisorio es realmente in-necesario, tenemos que la decisión mayoritaria que se emite es señal de una miopía judicial por parte de este Tribunal que resulta difícil de entender.
¿Por qué consideramos superfluo el remedio dispuesto por la opinión mayoritaria de devolver el caso al foro de ins-tancia? ¿En qué nos basamos para hacer tal aseveración? Llana y sencillamente debido a que dada la situación —y el número o cuantía— de los “votos arrestados” y las “pape-letas contaminadas” y la exigua mayoría de veintinueve (29) votos del licenciado Acevedo Pérez, somos del criterio que *88ningún tribunal(10) podrá determinar a ciencia cierta cuál de los dos (2) candidatos en controversia prevaleció en San Juan en las elecciones celebradas el 8 de noviembre de 1988. Si ello —como lo demostraremos a continuación— es así y este hecho lo podemos determinar en estos momentos desde este estrado apelativo, ¿qué razón puede existir para no ordenar desde hoy mismo una nueva elección —sea ésta general o parcial— en San Juan y de esta forma evitarle a sus resi-dentes los graves perjuicios que sufrirán mientras subsiste esta situación de incertidumbre? A nuestra manera de ver las cosas, no existe razón jurídica alguna que impida que el Tribunal así actúe en el día de hoy.
Recordemos que las llamadas “papeletas contaminadas” se refieren a un total de dos mil quinientos cincuenta y siete (2,557) papeletas emitidas en catorce (14) colegios pertene-cientes a diferentes precintos —la adjudicación de las cuales a nivel de colegio el día de las elecciones generales arrojó una mayoría de doscientos cincuenta y cuatro (254) votos para el licenciado Acevedo Pérez— entre las cuales se en-cuentran mezclados aproximadamente doscientos cin-cuenta (250) votos emitidos por electores “añadidos a mano”(11) algunos de los cuales son electores cualificados y otros no, cuyos votos o papeletas no pueden ser identificados. Las llamadas “papeletas arrestadas” consisten en doscientos siete (207) votos, no adjudicados al presente como conse-cuencia de una decisión a esos efectos del Presidente de la *89Comisión Estatal de Elecciones, emitidos exclusivamente por electores “añadidos a mano”, algunos de los cuales son electores cualificados y otros no, los votos de los cuales re-sulta igualmente imposible de identificar.
Debe mantenerse presente que durante el recuento lle-vado a cabo por la Comisión Estatal de Elecciones en los cinco (5) precintos electorales de San Juan se contabilizaron, según cómputos de la referida comisión, aproximadamente cuatro mil doscientos (4,200) electores “añadidos a mano”. Al ser cotejados los mismos en las mesas especiales designadas a esos propósitos en el Coliseo Roberto Clemente, con el fin de ser adjudicadas durante el proceso de recuento que cele-brara la Comisión Estatal de Elecciones, se validaron apro-ximadamente el setenta (70) por ciento de dichos votos, de-terminándose en consecitencia que el treinta (SO) por ciento de los mismos habían sido emitidos por electores no cualifi-cados. La cifra de cuatro mil doscientos (4,200) no incluye los doscientos siete (207) “votos arrestados” ni los doscientos cincuenta (250) votos mezclados entre las “papeletas conta-minadas”, todos los cuales —aproximadamente cuatro-cientos cincuenta y siete (457) votos— fueron emitidos por electores “añadidos a mano”. Ello significa que en San Juan votaron un gran total de cuatro mil seiscientos cincuenta y siete (1,657) electores “añadidos a mano”.
Los científicos sociales suelen utilizar las estadísticas para describir un fenómeno social estudiado y para formular generalizaciones o proyecciones a propósito de una determi-nada “población” sobre la base de una “muestra” extraída de la misma. H.M. Blalock, Estadística Social, México, 1966, pág. 16. Al generalizar, se extienden las implicaciones teó-ricas de los hallazgos para que sirvan como soluciones a eventos semejantes. F. Arias Galicia, Introducción a la téc-nica de investigación en ciencias de la administración y del comportamiento, México, Ed. Trillas, 1972, págs. 173-180. Al estudiar la “muestra representativa” de la unidad de ob-*90servación se pueden inferir propiedades o características del “universo o población total” y hacer proyecciones. Mientras más grande es la muestra representativa, mayor el grado de confiabilidad en las predicciones o proyecciones y menor el margen de error en las mismas. E. Babbie, The Practice of Social Research, 3ra ed., California, Wadsworth Publishing Co., 1983, pág. 141 y ss.; J. Lee Rodgers y otros, Infering a Mayority from a Sample: The Sawtoothed Function Phenomenon, 30 Behav. Sci. 127-133 (1985).
En el presente caso la “muestra representativa”, consis-tente la misma de las cuatro mil doscientas (4,200) papeletas examinadas por la Comisión Estatal de Elecciones durante el recuento llevado a cabo, constituye el noventa (90) por ciento del “universo o población total”, esto es, del gran total de cuatro mil seiscientos cincuenta y siete (4,657) electores “añadidos a mano” que votaron en San Juan. Los por cientos resultantes del examen de las cuatro mil doscientas (4,200) papeletas —setenta (70) y treinta (30) por ciento— pueden y deben ser aplicados a los doscientos siete (207) “votos arres-tados” y los aproximadamente doscientos cincuenta (250) votos añadidos a mano que fueron mezclados con, y forman parte de, los dos mil quinientos cincuenta y siete (2,557) “votos contaminados” con el propósito de poder determinar cuántos de esos cuatrocientos cincuenta y siete U57) elec-tores son electores cualificados y cuántos no. El resultado de dicha proyección es uno enteramente confiable por cuanto la “muestra representativa” —cuatro mil doscientos (4,200)— prácticamente constituye el “universo o población total” es-tudiada de cuatro mil seiscientos cincuenta y siete (4,657).
Al así aplicar dichos por cientos, tenemos que se puede estadística, razonable y lógicamente inferir que de esos cuatrocientos cincuenta y siete (457) votos, aproximada-mente trescientos veinte (320) pertenecen a electores cualifi-cados y ciento treinta y siete (137) a electores no cualifi-cados. No hay que ser muy perspicaz para darse cuenta de *91que los votos emitidos por ciento treinta y siete (137) elec-tores, los males no sabemos a favor de quién votaron, cons-tituyen un número suficiente para variar el resultado de una elección que se adjudicó por veintinueve (29) votos.
Ese denominador común existente entre las “papeletas arrestadas” y las “papeletas contaminadas” —esto es, el he-cho de que en los dos (2) grupos hay votos emitidos por elec-tores no cualificados cuyas papeletas no pueden ser identifi-cadas y cuyo total de votos, dada la exigua mayoría del li-cenciado Acevedo Pérez, puede decidir la elección— es lo que demuestra lo erróneo de las posiciones contradictorias que respecto a cada uno de dichos grupos de papeletas asu-mió el Presidente de la Comisión Estatal de Elecciones, esto es, negarse a adjudicar las “papeletas arrestadas” y, por el contrario, no actuar y anular las “papeletas contaminadas”.
El fundamento que originalmente expuso el licenciado Rodríguez Estrada, al negar la adjudicación de las “pape-letas arrestadas”, realmente es correcto en derecho. Como él acertadamente expusiera en la resolución por escrito que a esos efectos emitiera, permitir “que se cuente el voto de los electores en controversia equivaldría a que electores no cua-lificados para votar puedan decidir una elección”, de esa forma vulnerándose la voluntad de los electores efectiva-mente cualificados para hacerlo; sobre todo en un caso como el presente en que la ventaja de votos de un candidato sobre el otro es mínima y los votos “contaminados” emitidos por electores no cualificados sobrepasan esa ventaja.
Dicho fundamento, sin embargo, igualmente exigía y re-quería que el Presidente de la Comisión Estatal de Elec-ciones actuara respecto a la petición del Comisionado Electoral de Partido Nuevo Progresista relativa a los “votos con-taminados” —los cuales habían sido adjudicados a nivel de colegio— y anulara los mismos; ello debido a que, como hemos visto, entre el total de las dos mil quinientas cincuenta y siete (2,557) papeletas emitidas en los mencionados catorce *92(14) colegios se encuentran mezclados un número de votos, emitidos por electores no cualificados, los cuales igualmente vulneran la voluntad de los electores cualificados, y pueden variar el resultado de la elección en San Juan. De manera que la alternativa de contar los votos emitidos por electores no cualificados no es jurídicamente aceptable ni en el caso de las “papeletas arrestadas” como tampoco para el caso de las “papeletas contaminadas”. Welch v. McKenzie, 592 F. Supp. 1549 (D. Miss. 1984); Reynolds v. Sims, 377 U.S. 533 (1964).
La alternativa contraria, esto es, la de no contar ni las doscientas siete (207) “papeletas arrestadas” ni las dos mil quinientas cincuenta y siete (2,557) “papeletas contami-nadas” tampoco resulta jurídicamente procedente y acepta-ble. Llana y sencillamente se estaría atentando contra, y anulando, el derecho constitucional al sufragio de más de dos mil (2,000) electores cualificados por razones ajenas a esos electores y debido a errores y fallas del organismo electoral —y sus representantes— encargado precisamente de garan-tizarle el derecho al voto a esos electores. Reynolds v. Sims, ante.
Es claro que esta encrucijada inevitablemente nos lleva a decretar el remedio judicial de una nueva elección en San Juan —ya sea la misma general o parcial— al amparo de las disposiciones del Art. 6.015 de la vigente Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3275.(12) La opinión mayori-taria, resistiéndose incomprensiblemente a seguir dicho curso decisorio, sutil y tímidamente le “sugiere” al tribunal *93de instancia que explore la alternativa o posibilidad de resolver que procede mantener la adjudicación de las dos mil qui-nientas cincuenta y siete (2,557) “papeletas contaminadas” —donde el licenciado Acevedo Pérez tiene una ventaja de doscientos cincuenta y cuatro (254) votos— y deniegue la ad-judicación de las doscientas siete (207) “papeletas arres-tadas” bajo el “fundamento” de que las situaciones son “dis-tintas”; ello, alegadamente, debido a que en la primera situa-ción la “contaminación” se debió a un mero “error” de los funcionarios de los colegios concernidos, y en el caso de las “papeletas arrestadas” la contaminación ocurrió como con-secuencia de irregularidades o fraude.
La improcedencia obvia de la antes mencionada “suge-rencia” o posición radica en el hecho de que si es que en realidad hubo fraude en relación con las llamadas “papeletas arrestadas”, el mismo no puede perjudicar los derechos del candidato Granados Navedo ni los de los electores cualifi-cados que votaron en dichos colegios. De haber habido fraude, éste obviamente fue cometido por los funcionarios de los colegios en controversia, los cuales eran los únicos que el día de las elecciones podían “desaparecer o añadir” pape-letas de dichos colegios; personas que eran funcionarios, o representantes, de la propia Comisión Estatal de Elec-ciones, por cuyas actuaciones, repetimos, no deben responder o pagar los candidatos ni los electores.
Si como hoy correctamente se ha decidido en la opinión mayoritaria, al rechazar la obligatoriedad de la llamada “re-gla de la unanimidad”, de que las decisiones o acuerdos to-mados por los funcionarios de la Comisión Estatal de Elec-ciones a todos los niveles no obligan ni perjudican a los can-didatos aun cuando dichos acuerdos hayan sido unánimes, procede que nos preguntemos: ¿cómo es posible que se per-judique un candidato a un puesto electivo por un acto ilegal o fraudulento cometido por alguno de los funcionarios —representantes de la Comisión Estatal de Elecciones— *94que laboraron el día de las elecciones en dichos colegios? En otras palabras, ¿cómo es posible que se le prive a esos elec-tores cualificados de San Juan de su derecho al voto y a Gra-nados Navedo de los votos emitidos a su favor en esos cole-gios por esos electores cualificados debido a actos ilegales o fraudulentos de funcionarios de esos colegios, con los cuales actos ellos no tuvieron nada que ver? La contestación, nue-vamente, parece ser obvia. (13)
En resumen, habiendo demostrado que este Tribunal cuenta en estos momentos con evidencia que sostiene que en las elecciones generales celebradas el 8 de noviembre de 1988 en la Ciudad de San Juan se emitieron un número considerable de votos por electores no cualificados, que resulta imposible determinar cómo votaron los mismos,(14) y siendo el número de dichos votos suficientes para variar el resultado de la elección celebrada, resulta obvio que el curso decisorio correcto lo es el ordenar la celebración de una nueva elec-ción en San Juan, ya sea general o parcial, por cuanto de-volver el caso a instancia es meramente prolongar lo inevitable ya que ningún tribunal podrá determinar a ciencia cierta cuál de los candidatos prevaleció en dicha contienda electoral. Eversole v. Wood, 754 S.W.2d 27 (1988); Jackson v. Action for Boston Com. Dev., 525 N.E.2d 411 (1988); Foulkes v. *95Hays, 537 P.2d 777 (Wash. 1975); In re Application of Dorgan, 210 A.2d 67 (N.J. 1965).
<1 HH
Como máximos intérpretes de la Constitución y las leyes del Estado Libre Asociado de Puerto Rico, los integrantes de este Tribunal tenemos la obligación de “pautar el dere-cho” en nuestra jurisdicción. Cumplimos con esa función o encomienda principal únicamente cuando las normas y guías que establecemos en las decisiones que emitimos son claras y precisas, consistentes, armoniosas entre sí y, sobre todo, justas. ¿Cumple con esos criterios la opinión mayoritaria emitida en el presente caso, en especial, el remedio judicial que se dispone en la misma? Aun cuando nos causa incomodi-dad el decirlo y señalarlo, entendemos que no.
A nuestra manera de ver las cosas, una simple lectura y examen de la decisión mayoritaria emitida es todo lo que se necesita para llegar a la obvia conclusión de que la misma lo que hace es establecer guías confusas e imprecisas, las cuales son difíciles de armonizar entre sí, y que resultan in-consistentes y contradictorias con decisiones recientes sobre la materia. Ello tiene el efecto, naturalmente, no sólo de ha-cer que la decisión emitida sea una errónea y de causar una enorme confusión a nivel de instancia, sino de afectar injus-tamente los derechos del candidato impugnador y los de los electores que participaron en la elección celebrada y que to-talmente desconocen, al día de hoy, que sus votos no fueron adjudicados por la Comisión Estatal de Elecciones.
Tenemos, como ejemplo de lo primeramente señalado, que la opinión mayoritaria emitida, al intentar establecer, para beneficio y guía del tribunal de instancia, la norma so-bre la naturaleza del procedimiento especial de impugna-ción del resultado de una elección, expresa que el procedi-miento a celebrarse ante el referido foro lo es el de “juicio de novo”, donde las partes podrán “presentar toda la prueba *96pertinente a los motivos de impugnación”, donde el tribunal vendrá obligado a hacer sus propias determinaciones de he-chos y conclusiones de derecho, y donde la “función judicial” será una “amplia” y “abarcadora”. Ello no obstante, y a pe-sar de que expresamente se reconoce que tanto “la dinámica organizacional de la Comisión Estatal —controlada por los partidos políticos— como la forma particular en que se to-man allí las decisiones exigen la aplicación del criterio de revisión judicial más riguroso”, se instruye al foro de instan-cia para que guarde la “usual deferencia” que los tribunales le deben a las decisiones emitidas por los organismos admi-nistrativos. Opinión mayoritaria, págs. 19-20. ¿En qué que-damos? Si es que se trata de un organismo sujeto a fuertes presiones políticas y sus decisiones son el producto de dichas presiones, ¿cómo es posible que las mismas merezcan deferencia? Realmente dichas directrices son, cuando menos, contradictorias entre sí y deben causar una gran con-fusión a nivel de instancia.
Por otro lado, incurriendo en una inconsistencia que re-sulta imposible de aceptar y utilizando, en justificación de la misma, un lenguaje —“de cuando dije no dije y dije pero no dije lo que dije”— que hace que recordemos los famosos mo-nólogos de Cantinflas, el Tribunal ahora resuelve que cuando en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, establecimos que los votos a ser emitidos por los electores “añadidos a mano” eran “votos recusados” realmente no establecimos ni resolvimos eso. No obstante los esfuerzos que se hacen en la opinión mayoritaria que hoy se emite con el propósito de negarlo, lo cierto es que en el antes citado caso de P.N.P. v. Rodríguez Estrada, Pres. C.E.E., clara-mente establecimos que el procedimiento en cuanto a estos votos se regía por el que establece el Art. 5.031 de la vigente Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3234, cuya disposición legal, específica y particularmente, precisamente *97prescribe el procedimiento a seguirse en la recusación de un voto.
Realmente resulta sorprendente la actuación del Tribunal. A un lego en derecho no se le puede exigir responsabili-dad, y sujetarlo a unas consecuencias, por el uso de un tér-mino legal en particular por cuanto dicha persona realmente no tiene, en la mayor parte de las ocasiones, conciencia del significado jurídico del término que utiliza. La situación es diferente, sin embargo, cuando el que se expresa es el orga-nismo judicial de mayor jerarquía en nuestra jurisdicción: este Tribunal. Se supone que sus integrantes conozcan el sig-nificado, connotaciones y consecuencias legales de los tér-minos jurídicos que utilizan en sus decisiones. El pasado 20 de octubre de 1988, mediante una opinión, este Tribunal cali-ficó de “voto recusado” el voto a ser emitido en las elecciones generales a ser celebradas el 8 de noviembre de 1988 por los llamados electores “añadidos a mano” en el contexto de la vigente Ley Electoral de Puerto Rico. Hoy, sorpresiva-mente, se reniega de esa actuación judicial.
¿Cuál es la importancia de que el voto emitido por un elector “añadido a mano” en las elecciones generales cele-bradas el pasado 8 de noviembre de 1988 sea considerado como un “voto recusado”? Como veremos, la misma es de importancia fundamental no sólo para el elector que emitió el voto, sino para el candidato impugnador del resultado de la elección para un cargo en particular.
Si se califica el mismo como un “voto recusado”, con-forme la decisión que este. Tribunal emitiera en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 232 (1981), el voto no puede ser anulado sin que antes el Estado le provea al elector una “amplia oportunidad de defender su voto”, consistente la misma en que el elector deberá ser citado para la celebración de una vista ante la Comisión Estatal de Elec-ciones donde tendrá derecho a presentar prueba en apoyo de la validez de su voto. Ello significa, naturalmente, no sólo que *98el trámite, y los gastos, de localizar y citar a todos los elec-tores “añadidos a mano” serán de cuánta del Estado —y no del candidato— sino que la Comisión Estatal de Elecciones, en caso de que dichos votos puedan variar el resultado de la elección, no puede emitir certificación oficial alguna decla-rando ganador a un candidato hasta tanto se diluciden en las vistas correspondientes la validez de los votos así recu-sados.
De este Tribunal haber ratificado hoy lo que efectiva-mente decidió el 20 de octubre de 1988 —esto es, que los votos emitidos por los electores “añadidos a mano” son votos “recusados”— ello hubiera significado que la certificación expedida por el Presidente de la Comisión Estatal de Elec-ciones declarando ganador en San Juan al licenciado Acevedo Pérez es una prematura y sin validez alguna por cuanto dicha Comisión no le brindó la oportunidad a esos electores de defender su voto no adjudicado.
Por otro lado, la opinión mayoritaria emitida resulta ser particularmente injusta con el recurrente Granados Na-vedo cuando —al devolver el caso al foro de instancia para, alegadamente, brindarle la oportunidad a éste de demostrar que entre los votos ya adjudicados y contados se encuentran votos emitidos por electores no cualificados, cuyos votos pue-den variar el resultado de la elección— requiere de éste no sólo que pruebe el hecho de la existencia en sí de estos votos y de que los mismos son suficientes para variar el resultado de la elección —hechos que, como hemos visto, podemos de-terminar desde ahora— sino que “pruebe afirmativamente a favor de quién fueron [dichos votos] adjudicados . . Opi-nión mayoritaria, pág. 58.
En adición a la labor que ello presupone por parte del señor Granados Navedo de identificar en las listas los elec-tores no cualificados que votaron y de localizar y citar, a su costo, a dichos electores para que comparezcan al tribunal, dicha directriz parte de la premisa ilusoria que estas per-*99sonas —que subrepticiamente burlaron el proceso elecciona-rio votando ilegalmente por el licenciado Acevedo Pérez— estarán ahora en disposición no sólo de incriminarse pública-mente e ir a prisión por delito grave, (15) sino de perjudicar al licenciado Acevedo Pérez por cuanto, al así hacerlo, le resta-rán un voto a éste. Nosotros los jueces no podemos ser tan ingenuos como para creer cosas que nadie más creería, Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961), ni para pensar que algunas personas estarían dispuestas a hacer cosas que probablemente nadie haría.
VII
La conciencia judicial del juzgador debe tener “me-moria”. La misma es necesaria no sólo para evocar los princi-pios y normas pertinentes dimanantes de los precedentes obligatorios, sino para recordar —finalizada la función como juez y al pasar juicio, en unión a nuestros juzgadores, sobre el curso decisorio que seguimos en nuestra carrera judicial— los efectos y consecuencias que sobre este noble pueblo tu-vieron las decisiones que emitimos, esto es, cuán sabias fue-ron las mismas. El ser conscientes, mientras desempeñamos el cargo, de que la memoria nunca nos permitirá olvidar las consecuencias de nuestras actuaciones judiciales tiene el efecto de hacernos ahora más conscientes y celosos de nues-tros deberes y obligaciones.
La mayoría del Tribunal pierde de vista cuáles son esos deberes y obligaciones. Nuestro deber era revocar las sen-tencias emitidas por el tribunal de instancia; nuestra obliga-ción y misión es proveer un remedio justo y adecuado a la *100controversia planteada independientemente de que el mismo haya sido solicitado o no por la parte recurrente. El intento de disfrazar lo realizado sosteniendo que la fundamentada crítica a la opinión mayoritaria emitida es fuerte y punzante, y que se le ha concedido al recurrente Granados Navedo todo lo que éste ha solicitado, resulta verdaderamente lastimoso. No puede pretender gozar de inmunidad ni hace justicia el juzgador que, al conceder un remedio, lo condiciona de tal forma que el mismo resulta imposible de alcanzar. No existe mayor injusticia que la que se comete a nombre de la justicia por el foro judicial por cuanto no existe revisión posible de la misma.
Las normas jurisprudenciales y principios jurídicos apli-cables al presente caso son claros. Las consecuencias de la no aplicación de los mismos son obvias y nefastas. La “me-moria” que debe latir en la conciencia judicial de cada uno de nosotros se encargará de evitar que no las olvidemos.
—O—

(1) En relación con el caso de epígrafe, se emitieron a nivel de instancia tres (3) sentencias, a saber: el 9 y 17 de enero y el 2 de febrero de 1989.


(2) Hon. Carlos E. Polo, Juez Superior.


(3) La propia representación legal del recurido Ledo. Héctor Luis Acevedo Pérez rechazó —en la vista oral celebrada ante este Tribunal— la alternativa de devolver el caso al tribunal de instancia como algo que era difícil de concebir e implantar. Véanse las págs. 71-73 de la transcripción de dicha vista oral.


(4) 16 L.P.R.A. see. 3267.


(5) 16 L.P.R.A. see. 3271.


(6) 16 L.P.R.A. see. 3274.


(7) Al amparo de la misma, resolvió que Granados Navedo no podía cuestio-nar judicialmente las decisiones unánimes tomadas por los Comisionados Elec-torales o los subalternos de éstos a todos los niveles del proceso electoral. Ello significa, naturalmente, que el candidato impugnado sólo podía cuestionar las decisiones del Presidente de la Comisión Estatal de Elecciones, las cuales eran el resultado precisamente de la falta de unanimidad entre dichos comisionados.


(8) Papeletas que contenían una “X” bajo dos (2) insignias o partidos dis-tintos.


(9) Tomamos conocimiento judicial de que ya de hecho el licenciado Acevedo Pérez y la Asamblea Municipal de San Juan se encuentran en curso de colisión respecto al asunto del “paseo peatonal” y la “retención y despido” de empleados municipales.


(10) Ni el Tribunal Superior de Puerto Rico, Sala de San Juan, ni la Corte de Distrito Federal para el Distrito de Puerto Rico, ni la Corte de Apelaciones de los Estados Unidos para el Primer Circuito, ni este Tribunal, ni el Tribunal Supremo de los Estados Unidos.


(11) La cifra de doscientos cincuenta (250) votos surge de documentos ofi-ciales ■ — tales como los informes y actas de incidencias preparadas en los colegios de votación y las actas levantadas durante el proceso de recuento— relativas las mismas a los catorce (14) colegios de donde proceden las dos mil quinientas cin-cuenta y siete (2,557) “papeletas contaminadas”, los cuales documentos fueron presentados, y admitidos, en evidencia ante el tribunal de instancia.


(12) Dicha disposición legal, en lo pertinente, dispone que:
“En el caso de una elección de candidato a cargos que no fuesen de Senador o de Representante, si se suscitare una impugnación parcial o total de la votación entre dos o más candidatos para algún cargo o cargos, y el Tribunal no pudiera decidir cu[a\l de ellos resultó electo, ordenará una nueva elección en el precinto o precintos afectados, la cual se celebrará de acuerdo a las normas reglamentarias que a tales efectos se prescriban.” (Énfasis suplido.) 16 L.P.R.A. see. 3275.


(13) A esos efectos, debe recordarse que en el caso de las quince (15) pape-letas de “doble marca” • — en el cual el Presidente de la Comisión Estatal de Elec-ciones determinó, a base del testimonio del perito que contratara, que efectivamente “alguien” había cometido fraude al estampar en dichas papeletas una segunda marea (X) — • el licenciado Rodríguez Estrada no sólo no anuló las referidas papeletas, sino que las adjudicó a favor del licenciado Acevedo Pérez. Resulta forzoza la conclusión de que el mero hecho de que haya habido fraude en un colegio en particular no conlleva la anulación de los votos que hayan sido emitidos legalmente en el mismo.


(14) Como discutiremos y demostraremos a continuación, la propuesta, o directriz, del Tribunal de que el candidato Granados Navedo deberá demostrar cómo votaron los electores no cualificados no sólo resulta ser impráctiea, sino absurda.


(15) Dispone, en lo pertinente, el Art. 8.026 de la vigente Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3376, que toda persona “que sin derecho a votar lograre hacerlo ... incurrirá en delito grave y convicta que fuere será sancionada con pena de reclusión por un término mínimo de un (1) año y máximo de tres (3) años”. (Énfasis suplido.)